 EDEN GARDENS NURSING HOME 71Tri-State Health Service, Inc. d/b/a Eden Gardens Nursing Home and Service Employees Interna-tional Union, Local 100, AFLŒCIO.  Case 15ŒCAŒ15903 May 27, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH  On May 4, 2001, Administrative Law Judge Keltner W. Locke issued the attached bench decision.  The Re-spondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2The judge found that the Respondent violated Section 8(a)(5) and (1) of the Act by withdrawing recognition from and refusing to bargain with the Union as the exclu-sive bargaining representative of the Respondent™s nurs-ing home employees in the bargaining unit.  The judge further found that the Respondent violated Section 8(a)(5) and (1) of the Act by failing and refusing to fur-nish the Union with requested information necessary for and relevant to the Union™s performance of its duties. For the reasons discussed below, we affirm the judge™s find-ings, with the exception of the withdrawal-of-recognition finding.3The facts are set forth in detail in the judge™s decision. In brief, the Union was certified as the representative of the employees of the Respondent™s predecessor, Camelot Care, in 1996. In 1997, Camelot entered into a collective-bargaining agreement with the Union.  On March 1, 2000,4 Respondent Eden Gardens Nursing Home took over the operation of the nursing home.  On August 2                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d. Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Corp., 325 NLRB 17 (1997).  In addition, we shall delete the records-preservation provision from the recommended Order, because the remedy does not include an award of backpay.  Finally, we shall substitute a new notice in accordance with our recent decision in Ishi-kawa Gasket America, 337 NLRB 175 (2001). 3 See fn. 6, infra. 4 All dates are in 2000 unless otherwise indicated. and 21, the Union requested the Respondent to bargain and to furnish information.  The Respondent did not re-spond to the Union™s requests. The Respondent admitted that it was a successor em-ployer pursuant to Burns Security Services, 406 U.S. 272 (1972). Accordingly, the judge found that the Respon-dent violated Section 8(a)(5) and (1) by withdrawing recognition from and refusing to bargain with the Union, and by refusing to supply the Union with requested in-formation. In reaching this conclusion, the judge rejected the Respondent™s contention that it had a good-faith rea-sonable uncertainty that the Union retained the support of a majority of the unit employees under Allentown Mack Sales & Service v. NLRB, 522 U.S. 359 (1998).5With one exception, we agree with the judge™s find-ings.6  In addition, we agree with the judge that an af-firmative bargaining order is warranted in this case. I. ALLENTOWN MACK ﬁGOOD-FAITH UNCERTAINTYﬂ STANDARD The Respondent relies on several factors allegedly supporting its withdrawal of recognition from the Union under Allentown Mack. These factors include: (1) the drop in the number of employees who voted in a second union election in August 1996; (2) the drop in the num-ber of employees authorizing dues checkoffs; (3) the inactivity of the Union at the nursing home; (4) state-ments by various employees to Assistant Administrator Suzanne Price expressing their desire not to be repre- 5 While this case was pending, the Board issued Levitz Furniture Co. of the Pacific, 333 NLRB 717 (2001). In Levitz, the Board overruled Celanese Corp., 95 NLRB 664 (1951), and its progeny insofar as they permitted an employer to withdraw recognition from an incumbent union on the basis of a good-faith reasonable uncertainty of the union™s continued majority status.  The Levitz Board held that ﬁan employer may unilaterally withdraw recognition from an incumbent union only where the union has actually lost the support of the majority of the bargaining unit employees.ﬂ  Id. at 717.  However, the Board also held that its analysis and conclusions would only be applied prospectively, and that all pending cases would be decided under existing law as ex-plicated by the Supreme Court in Allentown Mack.  Thus, the judge has correctly cited and applied the Allentown Mack standard in this case. Member Schaumber did not participate in Levitz and expresses no view as to whether it was correctly decided. 6 Although the judge found that the Respondent withdrew recogni-tion from the Union on February 29 and failed and refused to recognize the Union beginning on about July 31, we find that the evidence only shows that the Respondent refused to recognize and bargain with the Union as of August 2, the date the Union first delivered its bargaining demands to the Respondent, which were ignored.  The evidence does not establish that the Union had previously demanded, or that the Re-spondent had previously granted, recognition to the Union as bargain-ing representative.  A successor employer™s bargaining obligation at-taches on the date it receives the bargaining demand.  See Northern Montana Health Care, 324 NLRB 752 fn. 4 (1997), enfd. in relevant part 178 F.3d 1089 (9th Cir. 1999); USG Acoustical Products, 286 NLRB 1, 11 (1987). 339 NLRB No. 12  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72sented by the Union; and (5) Supervisor Wanda Smith™s 
testimony that she overheard three nurses aides express-
ing their dissatisfaction with the Union. 
The second election in August 1996
.  We agree with 
the judge that the only probative aspect of that election is 

the fact that the Union won it.  Further, even assuming 
arguendo that the drop in the number of employees who 
voted in that election reflected an overall loss of em-
ployee support for the Union, we find that the August 
1996 election was too remote in time from the Respon-

dent™s August 2000 refusal to recognize the Union.  See 
generally 
Hospital Metropolitano,
 334 NLRB 555, 556 
(2001) (stale evidence is not a reliable indicator of em-

ployees™ union sentiments). 
Decline in dues checkoff
.  Employee cancellations of 
dues-checkoff authorizations may be attributable to many 

factors other than opposition to a union.  As the Board 
observed in 
Hospital Metropolitano, 
supra, ﬁemployees 
may prefer to pay their dues only at convenient times or 
in person, or may even be ‚free riders™ who desire and 
accept union representation without joining the union and paying dues.ﬂ  Thus, absent some further evidence 
indicating that employees canceled their dues deduction 
because they no longer supported the Union, we agree 
with the judge™s finding that this factor did not support a 
good-faith uncertainty of the Union™s majority status.
7Lack of union activity
.  The judge found that the evi-
dence did not support the Respondent™s assertion that the 

facility had been devoid of union activity since mid-
1999. We adopt the judge™s findings. 
Alleged employee statements to Price.  The judge ef-fectively discredited Price™s testimony that the employ-
ees told her they wanted to discontinue their dues-
checkoff authorizations because
 they no longer wanted to be represented by the Union. Accordingly, we agree with 
the judge that this factor also does not support the 
Respondent™s position.                                                           
Employee statements overheard by Smith.  The judge found that the overheard statements of three employees 

expressing their dissatisfaction with the Union might 
well engender some uncertainty regarding employee 
support for the Union.  However, the judge found that 
this evidence by itself was insufficient under 
Allentown 
Mack to establish a good-faith uncertainty of the Union™s 
continued majority status in a bargaining unit which, 
                                                           
7 We do not rely, however, on the judge™s speculation that employ-
ees canceled their dues deductions because of financial distress created 
by the failure of the Respondent™s
 predecessor to give hourly wage 
increases required by its collectiv
e-bargaining agreement with the 
Union. according to the Respondent, at all times consisted of at 
least 30 employees. We adopt the judge™s findings.
8II. AFFIRMATIVE BARGAINING ORDER Finally, we also agree with the judge, for the reasons 
fully set forth in 
Caterair International,
 322 NLRB 64 
(1996), that an affirmative bargaining order is warranted 
in this case as a remedy for the Respondent™s unlawful 
refusal to bargain with the Union.  We adhere to the 
view, reaffirmed by the Board 
in that case, that an af-firmative bargaining order is ﬁthe traditional, appropriate 
remedy for an 8(a)(5) refusal to bargain with the lawful 
collective-bargaining representative of an appropriate 
unit of employees.ﬂ  Id. at 68.
9In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts of
 each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Bldg. Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 
1997); and 
Exxel/Atmos v. NLRB,
 28 F.3d 1243, 1248 
(D.C. Cir. 1994). In 
Vincent, the court summarized its 
requirement that an affirmative bargaining order ﬁmust 
be justified by a reasoned analysis that includes an ex-
plicit balancing of three considerations: (1) the employ-

ees™ Section 7 rights; (2) whether other purposes of the 
Act override the rights of employees to choose their bar-
gaining representatives; and (3) whether alternative 
remedies are adequate to remedy the violations of the 
Act.ﬂ  Id. at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair,
 we have examined the particular fact
s of this case as the court would require and find that a balancing of the three fac-
tors warrant an affirmative bargaining order.
10 8 We do not, however, adopt or re
ly on the judge™s additional find-
ings regarding the predecessor employer™s failure to adhere to the terms 
of the contract™s wage provision, and the impact this violation would 
have on any employee disaffection. 
As the judge acknowledged, there 
is no complaint allegation in this
 proceeding that the predecessor™s conduct was unlawful. 
9 For the reasons more fully set 
forth in fn. 10, infra, Member 
Schaumber does not agree with
 the view expressed in 
Caterair Interna-tional, supra, that an affirmative barg
aining order is ﬁthe traditional, 
appropriate remedy for an 8(a)(5) viol
ation.ﬂ However, he agrees that a 
bargaining order is warranted on the facts of this case. 
10 Member Schaumber believes the Board should revisit and recon-
sider its policy of imposing affirma
tive bargaining orders in all cases 
involving 8(a)(5) refusal-to-bargain violations. He agrees with the 
District of Columbia Circuit Court 
of Appeals that before making the 
decision to issue an order requiring the employer to cease and desist 
from refusing to bargain together w
ith an affirmative bargaining order 
which precludes valid employee decertification efforts for at least the 

term of the order, the Board should e
ngage in a careful analysis of the 
considerations identified by the court of appeals in 
Vincent Industrial 
Plastics, supra.  He is of the view that whether a bargaining order is the 
 EDEN GARDENS NURSING HOME 73(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the Re-
spondent™s refusal to recognize and bargain with the Un-
ion.  At the same time, an affirmative bargaining order, 
with its attendant bar to raising a question concerning the 
Union™s continuing majority status for a reasonable time, 

does not unduly prejudice the Section 7 rights of em-
ployees who may oppose continued union representation 
because the duration of the order is no longer than is rea-
sonably necessary to remedy the ill effects of the viola-
tion.  As noted, the Respondent never recognized the 
Union and never suggested it would bargain with the 
Union.  This fact weighs more heavily in favor of the 
Section 7 rights of former Camelot employees, whose 
rights were infringed upon by the Respondent™s refusal to 
recognize the Union upon its demand. 
(2) An affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace. That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union. It also 
ensures that the Union will not be pressured by the Re-
spondent™s withdrawal of recognition to achieve immedi-
ate results at the bargaini
ng table following the Board™s 
resolution of its unfair labor practice charges and issu-
ance of a cease-and-desist order. (3) A cease-and-desist order, alone, would be inade-quate to remedy the Respondent™s refusal to bargain with 
the Union in these circumst
ances because it would permit 
a decertification petition to be filed before the Respon-
dent has afforded the employees a reasonable time to 
regroup and bargain through their representative in an 
effort to reach a collective-bargaining agreement. Such a 
result would be particularly unfair in circumstances such 
as those here, where the Respondent™s unfair labor prac-
tice was of a continuing nature and was likely to have a 
continuing effect, thereby tainting employee disaffection 
from the Union arising during that period or immediately 
thereafter. We find that thes
e circumstances outweigh the 
temporary impact the affirmative bargaining order will 
have on the rights of employees who oppose continued 
union representation.  
For all the foregoing reasons, 
we find that an affirma-
tive bargaining order with its
 temporary decertification 
bar is necessary to fully remedy the allegations in this 
case.                                                                                             
 ﬁappropriateﬂ remedy will depend on th
e facts of each case.  In some 
cases a cease-and-desist order alone may be adequate while in others a 
cease-and-desist order coupled with special remedies may remedy the 
violation and return the parties to the status quo existing before the 
violation. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Tri-State 
Health Service, Inc. d/b/a Eden Gardens Nursing Home, 
Shreveport, Louisiana, its 
officers, agents, successors, and assigns, shall take the action set forth in the Order as 
modified. 
1. Substitute the following for paragraphs 1(a) and (b) 
and reletter the following paragraphs. 
ﬁ(a) Failing and refusing to recognize and bargain with 
the Charging Party as the excl
usive representative of the employees in the following unit, which is appropriate for 
collective bargaining:  All full-time, part-time and relief employees employed 

by the Respondent at its Shreveport, Louisiana facility 
who work as nursing assistants, laundry, housekeep-
ing/maintenance, food service employees, EXCLUD-
ING all other employees, licensed professionals, 
guards, office clerical employees, food service supervi-
sors and supervisors as defined by the Act.ﬂ 
 2. Delete paragraph 2(c) and reletter the remaining 
paragraphs. 3. Substitute the following for relettered paragraph 
2(c). ﬁ(c) Within 14 days after service by the Region, post at 
its facility in Shreveport, Louisiana, and at all other 

places where notices customarily are posted, copies of 
the attached notice marked ‚Appendix B.™
3 Copies of the 
notice, on forms provided by the Regional Director for 
Region 15, after being signed by Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees em-
ployed by the Respondent at any time since August 2, 
2000.ﬂ 4. Substitute the attached notice for that of the admin-
istrative law judge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to recognize and bargain 
with Service Employees International Union, Local 100, 
AFLŒCIO as the exclusive representative of our employ-
ees in the following unit appropriate for collective bar-
gaining: 
 All fullŒtime, partŒtime and relief employees employed 

by Respondent at its Shreveport, Louisiana facility who 
work as nursing assistants, laundry, housekeep-
ing/maintenance, food service employees, 
EXCLUDING all other employees, licensed profes-

sionals, guards, office clerical employees, food service 
supervisors and supervisors as defined by the Act. 
 WE WILL NOT fail and refuse to provide Service Em-
ployees International Union, Local 100, AFLŒCIO with 
information it requested which 
is necessary for, and rele-
vant to, the performance of its
 duties as exclusive repre-sentative of the employees in the unit described above. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of 
rights guaranteed by Section 7 of the Act. 
WE WILL, on request, recognize and bargain with Ser-
vice Employees International Union, Local 100, AFLŒ
CIO as the exclusive represen
tative of our employees in 
the unit described above. 
WE WILL furnish to Services Employees International 
Union, Local 100, AFLŒCIO the following information it 
requested, which is necessary for and relevant to its per-
formance of its duties as the 
exclusive representative of our employees in the unit described above: A list of all 
employees at our facility, including the employees™ 
names, job titles, shifts, dates of hire, wage rates, ad-
dresses, and telephone numbers. 
 TRIŒSTATE HEALTH SERVICE, INC. D/B/A EDEN GARDENS NURSING HOME  Kevin McClue, Esq., for the General Counsel. Price Barker, Esq. (Cook, Yancey, King & Galloway),
 of Shreveport, Louisiana, for the Respondent. BENCH DECISION AND CERTIFICATION STATEMENT OF THE  CASE KELTNER W. L
OCKE, Administrative Law Judge.  On April 2, 
2001, I heard this case in Shreveport, Louisiana.  After each side had rested, counsel presented oral argument and on April 
3, 2001, I issued a bench decision pursuant to Section 
102.35(a)(10) of the Board™s Rules and Regulations, setting 
forth findings of fact.  In accordance with Section 102.45 of the 
Rules and Regulations, I certify the accuracy of, and attach 
hereto as ﬁAppendix A,ﬂ the portion of the transcript containing 
this decision.1  The conclusions of law, remedy, recommended 
Order, and notice provisions are set forth below. 1. The Respondent, TriŒState Health Service, Inc. d/b/a Eden 
Gardens Nursing Home, is an employer engaged in commerce 

within the meaning of Section 2(
2), (6), and (7) of the Act. 2. The Charging Party, Service Employees International Un-
ion, Local 100, AFLŒCIO, is a labor organization within the 
meaning of Section 2(5) of the Act. 3. The following employees of Respondent constitute a unit 
appropriate for the purposes of 
collective bargaining within the meaning of Section 9(b) of the Act:  All fullŒtime, partŒtime and re
lief employees employed by 
Respondent at its Shreveport, Louisiana facility who work as 
nursing assistants, laundry, hous
ekeeping/maintenance, food service employees, EXCLUDING all other employees, li-
censed professionals, guards, office clerical employees, food 
service supervisors and supervisors as defined by the Act. 
 4. At all times since February 29, 2000, based on Section 
9(a) of the Act, the Charging Party has been the exclusive bar-

gaining representative of Respondent™s employees in the unit 
described in paragraph 3, above. 5. On February 29, 2000, Re
spondent violated Section 8(a)(1) and (5) of the Act by withdrawing recognition from the 

Charging Party and refusing to bargain with it as the exclusive 
bargaining representative of the bargaining unit described in 
paragraph 3, above. 6. Beginning on about July 31,
 2000, and continuing thereaf-ter, Respondent has violated Section 8(a)(1) and (5) of the Act 
by failing and refusing to recognize and bargain with the 

Charging Party as the exclusive representative of the bargaining 
unit described in paragraph 3, above.                                                           
 1 The bench decision appears in uncorrected form at pp. 141 through 
161 of the transcript [omitted from 
publication].  The final version, after correction of oral and transcriptional errors, is attached as appen-
dix A to this certification.  EDEN GARDENS NURSING HOME 757. Since about July 31, 2000, 
Respondent has violated Sec-tion 8(a)(1) and (5) of the Act by failing and refusing to furnish 
the Charging Party with requested
 information, described be-
low, necessary for and relevant
 to the Charging Party™s per-
formance of its duties as the exclusive collective-bargaining 
representative of the bargaining 
unit described in paragraph 3, above  The information requested by the Charging Party is as 
follows:  A list of all employees
 at the Respondent™s facility, 
including the employees™ names, job titles, shifts, dates of hire, 

wage rates, addresses, and telephone numbers. 8. The unfair labor practices 
described above affect com-merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act, including 
recognizing and bargaining with the Charging Party as the exclusive representative of the em-
ployees in the unit described above, furnishing to the Charging 
Party the requested information,
 which is necessary for and 
relevant to the Charging Party™s performance of its duties as 

exclusive bargaining representative, and posting the notice to 

employees attached as appendix B. 
On these findings of fact and conclusions of law and on the 
entire record in this case, I make the following recommended
2ORDER The Respondent, TriŒState Health Service, Inc. d/b/a Eden 
Gardens Nursing Home, Shreveport, Louisiana, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from (a) Withdrawing recognition from the Charging Party as the 
exclusive representative of the employees in the following unit, 
which is appropriate for collective bargaining:  All fullŒtime, partŒtime and re
lief employees employed by 
Respondent at its Shreveport, Louisiana facility who work as 

nursing assistants, laundry, hous
ekeeping/maintenance, food service employees, EXCLUDING all other employees, li-
censed professionals, guards, office clerical employees, food 
service supervisors and supervisors as defined by the Act. 
 (b) Failing and refusing to bargain with the Charging Party 
as the exclusive representative of the employees in the unit 

described in paragraph 1(a), above. (c) Failing to furnish information requested by the Charging 
Party which is necessary for 
and relevant to the Charging 
Party™s performance of its duties as the exclusive bargaining 
representative. 
(d) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) On request, recognize and bargain with the Charging 
Party as the exclusive representative of the employees in the 
unit described above in subparagraph 1(a). (b) Furnish the following information, requested by the 
Charging Party, which is necessa
ry for and relevant to the 
Charging Party™s performance of its duties as the exclusive 
bargaining representative: A list of all employees at the Re-
spondent™s facility, including the employees™ names, job titles, 
shifts, dates of hire, wage rate
s, addresses, and telephone num-bers. (c) Preserve and, within 14 days of request, make available 
to the Board or its agents for examination and copying, all re-

cords necessary to determine that the terms of this Order have 
been complied with. 
(d) Within 14 days after service by the Region, post at its fa-
cility in Shreveport, Louisiana, and at all other places where 
notices customarily are posted, copies of the attached notice 
marked ﬁAppendix B.ﬂ3  Copies of the notice, on forms pro-vided by the Regional Director
 for Region 16, after being 
signed by Respondent™s authori
zed representative, shall be posted by the Respondent immediately upon receipt and main-

tained for 60 consecutive days in conspicuous places including 
all places where notices to employees customarily are posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX A This is a bench decision in the case of TriŒState Health Service, 
Inc. d/b/a Eden Gardens Nursing Home, which I will call the ﬁRe-
spondent,ﬂ and Service Employees
 International Union, Local 
100, AFLŒCIO, which, I will call the ﬁCharging Partyﬂ or the 
ﬁUnion.ﬂ  The case number is 15ŒCAŒ15903. This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board™s Rules and Regulations.  I find that 
the Government has proven that
 Respondent violated Section 8(a)(5) and (1) of the Act by failing and refusing to recognize and 
bargain with the Charging Party as the exclusive representative of 
its employees in a unit appropriate
 for collective bargaining.  Fur-
ther, I find that Respondent has failed and refused to furnish the 
Charging Party with requested info
rmation which is relevant to 
the Union™s performance of its duties as the exclusive bargaining 

representative. 
This case began on August 23, 2000, when the Charging 
Party filed its initial charge in this proceeding.  On February 23, 
2001, after investigation of the charge, the Regional Director 
for Region 15 of the National Labor Relations Board issued a 
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76complaint and notice of hearing, which I will call the ﬁcom-
plaint.ﬂ  In issuing this complaint, the Regional Director acted 
on behalf of the General Counsel of the Board, whom I will 
refer to as the ﬁGeneral Counselﬂ or as the ﬁGovernment.ﬂ 
Respondent filed a timely answer to the complaint, which I will 
call the ﬁanswer.ﬂ  Hearing in 
this matter opened before me on 
April 2, 2001, in Shreveport, Louisiana.  After both sides had 
rested, counsel presented oral argument.  Today, April 3, 2001, I 
am issuing this bench decision. In its answer, Respondent admitte
d the allegations in complaint 
paragraphs 1(a) and (b), 4(a)Œ(d), 5, and 6.  Based on these admis-
sions, I find that Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act, and 
that the Charging Party is a labor
 organization within the meaning of Section 2(5) of the Act. Respondent™s answer also admitted certain other allegations 
raised by the complaint.  Additionally, at hearing, Respondent and 
the General Counsel entered into a written stipulation which is in 
evidence as General Counsel™s Exhibit 5.  Based upon these 
documents, I find that at all mate
rial times, David Holland, Wanda 
Smith, Suzanne Price, and Tollie Bordeaux have been Respon-
dent™s supervisors and agents within the meaning of Section 2(11) 
and (13) of the Act, respectively. 
In 1975, Respondent bought a building located at 7923 Line 
Avenue, Shreveport, Louisiana.  Various companies have leased 
or subleased this building from Respondent and have operated a 
nursing home in it.  In 1996, the Union sought to represent a unit 

of employees working at the 
nursing home.  On August 28, 1996, the National Labor Relations
 Board conducted an election, which the Union won. On April 1, 1997, another company took over operation of the 
nursing home.  This Company was Eden Gardens of Shreveport, 
Inc., doing business as Camelot Care 
at Eden Gardens.  I will refer 
to it as ﬁCamelot Careﬂ or simply as ﬁCamelot.ﬂ 
Camelot entered into a collec
tive-bargaining agreement with 
the Union.  In this agreement, Camelot recognized the Union as 
the exclusive representative of the employees in the following 

unit:  All fullŒtime, partŒtime and re
lief employees employed by 
the Employer at its Shreveport, Louisiana facility who work 
as nursing assistants, laundry, housekeeping/maintenance, 
food service employees, excluding all other employees, food 
service supervisors, licensed professionals, office clerical em-
ployees and guards, professiona
l employees and supervisors 
as defined in the Act.  This is the same unit alleged to be appropriate in complaint 
paragraph 8.  I find that it is a unit appropriate for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the Act. 
The collective-bargaining agreement between the Union and 
Camelot had a stated term of October 1, 1997, through August 30, 
1999.  It also contained a provision,
 called an ﬁEvergreen clause,ﬂ which stated as follows:  This Agreement shall continue in effect from year to 
year thereafter, unless terminated by either party giving 
the other party written notice of its desire to terminate, re-
vise or amend said Agreement at least ninety (90) days 
prior to the expiration of the Agreement period or anniver-

sary date. 
 From the record, it is not entirely clear whether the collective-
bargaining agreement renewed itself automatically for 1 year 
pursuant to this ﬁEvergreen clause.ﬂ   However, the evidence sug-
gests that such a renewal took place. Camelot experienced significant fi
nancial problems.  More than 
once, the power company threatened
 to cut off electricity because 
Camelot had not paid its bill. 
Because of Camelot™s financial problems, it did not comply 
with the wage provisions of the 
collective-bargaining agreement.  
The Union filed a grievance which resulted in arbitration.  On 

October 12, 1999, Arbitrator J
ohn F. Caraway conducted a hear-
ing, but Camelot™s management failed to appear.  On March 9, 2000, Arbitrator Caraway issued a default judgment in favor of 
the Union. Camelot™s financial problems had other consequences.  Came-
lot leased the nursing home facility from Respondent and fell 
behind in its rent payments.  Therefore, Respondent decided to 
end its relationship with Camelo
t and run the nursing home itself. On March 1, 2000, Respondent t
ook over operation of the facil-ity.  From the record, it is not clear exactly when the Union be-
came aware of this change in management, but I infer that the 
Union did not learn about the change immediately. 
Thus, on May 24, 2000, almost 3 
months after Respondent be-gan operating the nursing home, the Union notified Camelot that it 
wished to renegotiate the collective-bargaining agreement.  The 
Union received a June 13, 2000 reply stating that the facility ﬁhas 
been closed for some time.ﬂ 
That statement, however, was not true.  The facility itself re-
mained open, although it was being operated by Respondent 
rather than Camelot. 
The Union filed a charge against Camelot with the Board, al-
leging that Camelot had refused to bargain.  The Union then 
learned that management of the nursing home had changed.  On about August 2, 2000, Union Representative Sadie Harper 
delivered to the nursing home a letter dated July 31, 2000, and 
addressed to ﬁAdministrator, Eden Gardens Nursing Home.ﬂ  This 
letter, which is in evidence as General Counsel™s Exhibit 3, re-
counted that the Union had filed a charge against the previous 
owner and had learned that the 
nursing home had changed hands.  
Then, the letter stated 
 As a result, we are making this request for bargaining to the 
current owner/operator.  When
 Ms. Harper requested the 
name of the owner/operator from you, you told her that was 
ﬁprivileged information.ﬂ  Please forward this letter to the ap-propriate party for action. 
The Union proposed to meet to begin bargaining at 3 
p.m. on August 9 in Shreveport, La., at the Local 100 un-
ion hall, 5000 Greenwood Rd. If you are not available on that date, please propose 
several alternate dates in the same twoŒweek time frame. 
Please provide a list of all employees at the facility, 
with name, job title, shift, date
 of hire, wage rate, address 
and phone number.  Respondent has stipulated that the nursing home administrator, 
David Holland, received the Union™s letter and forwarded it to 
 EDEN GARDENS NURSING HOME 77Respondent™s owner and president, Tollie Bordeaux.  Respondent also stipulated that it understood the letter to mean that the Union 
wanted to open negotiations.  Furt
her, Respondent stipulated that it did not respond to this letter, and did not submit any documenta-
tion to the Union in response to the letter. On August 21, 2000, the Union mailed another letter to Re-
spondent.  This letter, in evidence 
as General Counsel™s Exhibit 4, again requested bargaining, and also requested a list of all em-
ployees at the facility, with name, job title, shift, date of hire, wage 
rate, address, and telephone number. Respondent stipulated that so
metime before August 30, 2000, it received this letter.  It also stipulated that it did not respond to this 
letter.  Further, Respondent stipulated as follows:  Since March 1, 2000, the 
Respondent has not recog-nized the Union as the collective bargaining representative 
of the employees in the unit described in General Coun-
sel™s Exhibit 2, has decided not to and stated it will not ne-gotiate with the Union and has not submitted to the Union 
any documentation and/or info
rmation in response to Gen-eral Counsel™s Exhibits 3 and 4.  General Counsel™s Exhibit 2 is the collective-bargaining 

agreement between the Union and Camelot.  The recognition 
clause of that agreement contains the unit description which I 
have already quoted. 
The pivotal question in this case concerns whether Respondent, upon taking control of Eden Gardens Nursing Home, had a duty to 
recognize and bargain with the Uni
on as the exclusive representa-tive of its employees in the ba
rgaining unit.  If Respondent had 
such a duty, then it violated the law by refusing to recognize and 
bargain with the Union, and by refusing to provide the Union with 
the information the Union requested concerning bargaining unit 
employees. 
In its answer, Respondent admitte
d that a majority of its em-
ployees were previously employ
ees of Camelot.  Additionally, 
Respondent has stipulated as follows:  At all material times, the Respondent has been a successor 

employer to Camelot in accordance with 
National Labor Re-lations Board v. Burns International Security Services, Inc. et al. Burns International Security Services, Inc., 406 U.S. 272 
(1972).  See General Counsel™s Exhibit 5, paragraph 3. An employer which is a succe
ssor under this Supreme Court 
decision is called a ﬁ
Burns successor.ﬂ  The evidence supports the Respondent™s stipulation that it is a 
Burns successor.  In 
N.K. Parker Transport, Inc., 332 NLRB No. 54 (2000), the Board reit-
erated its standards for determining whether there has been the 
substantial continuity between 
two successive employers which 
would make the second employer a 
Burns successor.  The Board 
stated, in part, as follows:  In making a ﬁcontinuityﬂ determination, the Board looks to 
whether (1) there has been substantial continuity of business 
operations; (2) the new employer 
uses the same plant with the 
same machinery, equipment 
and production methods; and (3) 
the same or substantially the same employees are used in the 
same jobs under the same working conditions and supervisors 
to produce the same product or provide the same service.  The evidence clearly satisfies this three-part test.  Camelot op-
erated a nursing home and Respondent now operates a nursing home at the same location.  Mo
reover, as Respondent™s answer admits, a majority of Respondent
™s employees were previously 
employees of Camelot.  Therefore, I conclude that there is sub-
stantial continuity between the business operations of Camelot and 
Respondent.  In accordance with Respondent™s stipulation, I find that when it took over the operation of the nursing home on March 
1, 2000, it was a Burns successor to Camelot. 
At first blush, my findi
ng that Respondent was a Burns succes-
sor, which Respondent does not dis
pute, would appear to resolve this case in favor of the Government.  Under the 
Burns successor-
ship doctrine, if a union was the exclusive representative of a unit 
of the predecessor™s employees, the 
Burns successor must recog-
nize and bargain with the union as the representative of its em-

ployees in the same unit.  
However, I do not view Respondent™s stipulation that it was a 
Burns successor as an admission that it had a duty to recognize 
and bargain with the Union.  By admitting that it is a 
Burns suc-
cessor, Respondent acknowledges that it would acquire any bar-
gaining obligation which its pr
edecessor possessed.  However, 
Respondent contends that the predecessor did not have any duty to 
bargain with the Union on March 1, 2000, the date when Respon-

dent took over the facility.  If the predecessor had no such duty, 
then it could not pass such an obligation along to its successor. Therefore, I must determine wh
ether Camelot Care had a duty 
to recognize and bargain with th
e Union at the time the Respon-dent took over.  If Camelot had 
such a duty, then Respondent 
acquired it.  If Camelot had no such duty, neither did Respondent. 
Respondent concedes that it b
ears the burden of establishing that it held a good-faith, reasonably based doubt that the Union 
retained the support of a majority 
of the unit employees. In analyz-
ing whether the Respondent has carried this burden, I begin by 
noting that, as used here, the word ﬁdoubtﬂ means ﬁuncertaintyﬂ 
rather than disbelief.  As the Supreme Court stated in 
Allentown Mack Sales & Service v. NLRB
, 522 U.S. 359 (1998), ﬁIf the sub-
ject at issue were the existen
ce of God, for example, ‚doubt™ would be the disbelief of the agnostic, not of the atheist. A doubt 
is an uncertain, tentative, or provisional disbelief.ﬂ To establish the existence of such a doubt or uncertainty, Re-
spondent points to a number of factors.  First, it notes that in April 1996, the Union lost an election to represent the unit employees.  
Only later, in a second election conducted in August 1996, did the 
Union win. This argument may be analogized, perhaps, to a situation in 
which a woman at first declined a suitor™s proposal of marriage, 
but later accepted and went through with the ceremony.  I would 
hesitate to assume that her initial ﬁnoﬂ signified that some uncer-
tainty lingered into the marriage long after she said ﬁI do.ﬂ 
Although the Union won the second election, conducted in Au-
gust 1996, Respondent suggests that the results of this election actually create uncertainty, or at least contribute to uncertainty 
regarding whether or not the Union enjoyed majority support at 
the time Respondent took over the facility in March 2000.  This 
argument is rather novel, in that it claims that Respondent was 
uncertain about the Union™s status because of an election which 

the Union certainly won.  To assure that I state the thrust of Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78spondent™s argument correctly, 
I will quote from Respondent™s 
pretrial brief:  To TriŒState™s knowledge, even fewer employees 
voted in the second election (8Œ28Œ96) and the Union won 
by one vote. (The actual tally was only 17 of 39 bargain-
ing unit employees voted for the Union which won the 
election 17 to 7.)  Respondent is incorrect is claiming that the Union won the 
election by only one vote.  The Union won this election by 10 
votes, a margin of more than two to one. To reach the faulty conclusion that the Union won by only one 
vote, Respondent necessarily must assume that many of the em-
ployees who did not vote at all w
ould have cast their votes against 
representation by the Union.  Ho
wever, such an assumption is 
hardly proper. 
There are many reasons why an employee might not vote at all 
in the election.  For example, the employee may have been sick, 
out of town on business, on vacation,
 or attending a funeral.  Such reasons have no relationship to the way the employee would have 
voted if he or she had been present at the polls. 
Respondent also asserts that th
e number of employees authoriz-
ing dues checkoffs dropped from 11 in January 1998 to 2 in Sep-
tember 1999.   Respondent™s brief argues as follows:  A decline in dues check-offs is an entirely objective measure 
of union support.  While employees can support the union 
without dues check-off, the fact that employees are stopping 
dues check-off and dropping out of the Union is an objective 
sign that the Union is losing support.  Further, while the num-
ber of employees authorizing dues check-off may not be con-
clusive, when only a very few of the bargaining unit employ-
ees have authorized dues check-off, as here, coupled with such a significant decline in check-offs, it is an objective fac-
tor indicating a lack of support for the Union.  Particularly in the circumstances of this case, I cannot agree 
that a cancellation of dues check-off signifies anything concerning 
an employee™s desire for union repr
esentation.  At the time of the 
asserted decline in dues check-off, the employer, Camelot Care, 
was experiencing extreme financ
ial problems which, in turn, 
caused the bargaining unit employees significant financial prob-
lems. 
The Union™s collective-bargaining agreement with Camelot is 
in evidence.  It establishes that 
employees with entry-level senior-
ity began at a wage rate of mini
mum wage plus 10 cents per hour.  
Under the contract, each year of seniority raised an employee™s 
wage rate by 10 cents an hour.  
However, Camelot did not comply 
with this provision, which resulted in the Union filing a grievance 
and taking it to arbitration. Considering the financial stresses placed upon the employees 
by Camelot™s failure to pay the 
contractual wages, an employee™s 
cancellation of dues check-off may 
have indicated nothing about the employee™s desire to be represented by the Union.  Much more 
likely, it simply signified that the employee was having difficulty 
making ends meet.  In these ci
rcumstances, it would not be rea-sonable to assume that the decline in dues check-off reflected 

waning employee support for the Union. 
In its pre-trial brief, Respondent cited statements which various 
employees reportedly made to Su
zanne Price, who was assistant 
administrator at the nursing home 
when Camelot ran it, and who remains assistant administrato
r of the nursing home under Re-spondent™s management.  However, Price™s testimony at the hear-
ing falls short of the description in the brief. Price testified that four employees, Melissa Hall, Bobbie 
Sowell, Lois Spratt, and May T
homas, requested that their dues check-off authorizations be terminated.  Price testified that these 
four employees made the requests in 1998 but she could not pro-
vide more specific information. Price clearly had little recollection of these conversations in 
1998.  I do not find that any of the four employees who rescinded 
their check-off authorizations expressed a desire not to be repre-
sented by the Union. 
To support its claim of good faith doubts about the Union™s 
status, Respondent also relies on the testimony of Wanda Smith.  
According to Smith, some time in June or July 1999, she over-
heard three nurse™s aides talking at the nursing station.  Smith 
testified that these aides said that they did not see what good the 
Union did, that all they did was 
pay dues but they did not see how 
it made any difference in their benefits.  Smith did not recall the 

names of these employees. 
The statements described by Smith appear somewhat analogous 
to a statement discussed by the Supreme Court in its 
Allentown Mack decision.  In that case, an employee stated that he was not 
being represented for the $35 he was paying in dues.  The Su-
preme Court concluded that this statement was simply an expres-
sion of dissatisfaction with the union™s performance which could 
reflect a desire that the union represent him more effectively but 
could also reflect the speaker™s desire to save his $35 and get rid of the Union.  The Court then stated that the ﬁstatement would 
assuredly engender an uncertainty whether the speaker supported 
the union, and so could not be entirely ignored.ﬂ 
I conclude that this statemen
t might well engender some uncer-
tainty regarding employee support for the Union but that, standing 

alone, it does not suffice to establish a reasonable good-faith 
doubt. Additionally, the statement must be considered in the context in 
which it was made.  The employer at that time, Camelot, had 
failed to abide by the wage provisions of the collective-bargaining 
agreement.  The Union was taking 
action, but that action, pursuing 
a grievance, had not yet produced results. 
The complaint in this case names 
only Tri-State Health Service, 
Inc. as the Respondent.  It does not name the predecessor, Came-
lot, and it does not allege that Camelot engaged in unfair labor 
practices which contributed to any decline in employee support 
for the Union. However, I note that Camelot™s failure to abide by the terms 
and conditions of its collective-bargaining agreement with the 
Union would violate Section 8(a)(5) of the Act.  Moreover, this 
violation would lead directly to the employee disaffection re-
flected by the statements of the nurse™s aides.  When there is a 
causal connection between unfair labor practices and employee 
disaffection with their union, such disaffection cannot form the basis for a good faith doubt regarding the union™s majority status.  
See, e.g., 
Stan Scott d/b/a Scott Bros. Dairy, a Sole Proprietor-
 EDEN GARDENS NURSING HOME 79ship, 332 NLRB No. 163 [1542] (2000); 
Pirelli Cable Corp., 323 NLRB 1009  1997). The evidence establishes that when Respondent took over op-
eration of the nursing home, it was aware that its predecessor had 
failed to abide by its collectiv
e-bargaining agreement with the 
Union.  David Holland began work as administrator at the nursing 
home in October 1999, and continued to work as administrator 
after Respondent took over on March 1, 2000.  Respondent has admitted that Holland is its
 supervisor and agent. Holland testified that in late October or early November 1999, 
he received from Union Representative Sadie Harper a notice 
which is in evidence as General 
Counsel™s Exhibit 6.  Harper asked Holland to post this notice at the facility.  The notice is 
entitled ﬁUnion Fights for Higher 
Pay at Eden Gardensﬂ and 
states, in pertinent part, as follows:  In 1997, the Local 100 Union in Shreveport won a contract 
for the union members at Eden Gardens that was supposed to 
give workers a 10-cent increase in pay for each year of senior-
ity with the nursing home.  The ra
ise is in the contract, written 
in black-and-white. But the company that owns the nursing home, Camelot 
Healthcare, refused to pay the raises it had agreed to.  The 
company said it would only give seniority pay for the 
years worked since Camelot took over the nursing home.  
So, the union filed a legal action against the company to 
pay the wages. 
Last year, the company had agreed to pay the union 
workers $10,000 in back pay, and raise their current pay to 
the correct rates.  But the company backed out at the last 
minute back in February 1999. 
 Judge Hears Union Case on Oct. 11 in Shreveport  So the union re-filed the legal case.  On Oct. 11, 1999, 
a judge heard our case.  Union representatives Zack Nauth and Sadie Harper . . . told the judge why Camelot owed 
the workers more than $30,000 in back pay.  The company 
did not show up for the hearing. The judge, Mr. John Caraway, said he would make a 
decision in 60 days on whether the union workers would 
receive back pay since 1997 (almost two years), and pay 
raises.  By ﬁjudge,ﬂ the Union notice referred to the arbitrator who 

heard its grievance.  Holland posted the notice next to the time 
clock. The record does not show any reason for Holland to have 
doubted the statement in this notice that Camelot had failed to 
provide the contractual benefits.  Considering Holland™s position 
as administrator, he certainly knew about Camelot™s financial problems which caused it to be in arrears even on its electric bill.  
When Holland became Respondent™s nursing home administra-
tor, he brought with him the knowledge he gained from this no-

tice. In view of this knowledge, which concerned Camelot™s fail-ure to abide by the terms of the collective-bargaining agreement, 
he knew, or should have known, that any employee disaffection 
with the union was causally related 
to Camelot™s repudiation of or failure to abide by  the collective-bargaining agreement. 
Considering that Respondent knew of the causal connection be-
tween Camelot™s failure to abide by the collective-bargaining 
agreement and the statements of the nurse™s aides to the effect that 
they did not see what good the Union did for them, it was not 
reasonable for Respondent to rely upon these statements as an indication that employees no longer supported the Union. 
In its pre-trial brief, Respondent asserted that apart from this 
flyer which Union Representative 
Harper gave to Administrator 
Holland, and which Administrator Holland posted at the facility, 
the nursing home was objectively devoid of Union activity since 
mid-1999.  Credible evidence does not support this assertion. The record suggests that Camelot was playing a game of hide 
and seek with the Union.  Arbitrator Caraway™s decision notes that 
he made a number of attempts to
 contact Camelot™s officials but 
that his calls went unanswered.  
The decision also noted that the 
arbitrator sent a letter to Camelot™s chief financial officer, notify-
ing him of the arbitration hearing date, but that no representative 
of Camelot appeared at the arbitration. 
Additionally, in May 2000, when the Union notified Camelot 
of its desire to negotiate changes in the collective-bargaining 
agreement, it received a reply that 
the facility had been closed for 
some time.  That statement obviously was false. 
Moreover, the evidence suggests that Respondent continued the practice of hiding from the Union.  As General Counsel™s Exhibit 

3 indicates, when a Union representative contacted the nursing 
home to find out about the new management, it received the reply 
that this information was ﬁprivileged information.ﬂ  Thus, the 
Union had to go to considerable effort even to learn the identity of 
the new management. As already noted, both before and after Respondent took over 
the nursing home, David Holland served as administrator.  Hol-
land testified that in late October or early November 1999, when 

Union Representative Harper gave him the notice and requested 
that it be posted, Holland took the 
notice to assistant administrator Suzanne Price and said, ﬁI wasn™t aware we were in a union.ﬂ  

According to Holland, Price replied, ﬁOh yes, we were in a union.  
The employees did not like it and dropped out.ﬂ 
I do not credit Holland™s testimony to the effect that he did not 
know that a Union represented a 
unit of employees at the nursing 
home.  It seems quite incredible
 that Holland would have posted the Union™s notice if he really believed that the Union did not 
represent the employees. 
At the very least, it is quite 
unusual for an employer to post a 
notice from a union with which it has no relationship.  The record 
in this case offers no explanati
on for Holland posting such a notice if he truly believed that the Union did not represent any workers. 
Therefore, to the extent Holland™
s testimony conflicts with that 
of other witnesses, I do not credit it.   Respondent must establish that Camelot had reasonable doubts 
about the Union™s majority status.  It also bears the burden of 

establishing that Camelot held such doubts in good faith. Respon-dent has not carried its burden of proof. To the contrary, the evidence suggests that Camelot™s manage-
ment made a conscious choice to ignore the Union in the hope that 
it would go away.  This ﬁsee no union, hear no union, speak to no 
unionﬂ approach creates the impression of monkey business, not 
good faith.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80Respondent has admitted that it is a 
Burns successor.  There-
fore, if Camelot had a duty to recognize and bargaining with the 
Union, Respondent acquired that duty.  Since Camelot did have 
such a duty, so does Respondent. 
Therefore, I conclude that Respondent, as a Burns successor, 
had a duty to recognize and bargain with the Union as the repre-
sentative of its bargaining unit employees, and that its failure to do 
so violated Section 8(a)(1) and (5) of the Act.  See 
Scepter Ingot Castings, Inc., 331 NLRB 1509 (2000).  Additionally, I conclude 
that Respondent violated Section 8(a)(1) and (5) of the Act by 
failing to provide the information requested by the Union, which 
was relevant and necessary to perform its function as exclusive 
bargaining representative. In accordance with Stan Scott d/b/a Scott Bros. Dairy, a Sole Proprietorship, 332 NLRB No. 163 [1542] (2000), I conclude that 
an affirmative bargaining order is warranted to protect employees™ 
Section 7 rights.  Further, I will recommend that the Board order 
that Respondent provide the Union with the information it re-
quested. When the transcript of this pr
oceeding has been prepared, I will issue a certification which attaches as an appendix the portion of 
the transcript reporting this bench decision. This certification also 
will include provisions relating to the findings of fact, conclusions 
of law, remedy, Order, and notice.  When that certification is 
served upon the parties, the time period for filing an appeal will 
begin to run. Finally, I would like to thank counsel for the very great profes-
sionalism and civility which they demonstrated throughout this 
proceeding.  The hearing is closed. 
   